United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 16-4347
                      ___________________________

                           United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

                              Willie R. Robinson

                    lllllllllllllllllllll Defendant - Appellant
                                    ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                       Submitted: September 18, 2017
                         Filed: November 16, 2017
                               [Unpublished]
                              ____________

Before SMITH, Chief Judge, MELLOY and GRUENDER, Circuit Judges.
                             ____________

PER CURIAM.
      Willie R. Robinson appeals his 20-month revocation sentence, arguing that it
is substantively unreasonable because the district court1 failed to consider the
mitigating factor of his mental disability. We affirm.

                                  I. Background
      Robinson pleaded guilty to being a felon in possession of a firearm and was
sentenced to 180 months’ imprisonment and four years of supervised release. He
began his four-year term of supervised release on July 14, 2016.

       On September 13, 2016, Robinson’s probation officer filed a violation report
with the district court, alleging that Robinson had violated the terms of his supervised
release by testing positive for drugs on various dates. On October 17, 2016, the
probation officer filed a supplemental violation report with the district court, alleging
that Robinson had again tested positive for drugs. The report also stated that
Robinson had failed to appear for the second weekend of his shock incarceration2
previously ordered by the court.

       On October 19, 2016, the district court held the show cause hearing. Robinson
stipulated to the facts contained in the violation reports and admitted to violating his
supervised-release conditions. The court found that Robinson committed the
violations and considered the appropriate punishment. It began by recognizing that
Robinson had “asked [his probation officer] several times to return to custody” and
observed that “it appears that he’s not amenable to community supervision.”


      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
      2
       “A shock incarceration program is based upon an inmate serving a shorter, but
more arduous, term.” Castellini v. Lappin, 365 F. Supp. 2d 197, 199 (D. Mass. 2005)
(quoting H.R. Rep. No. 101–681(I) (1990), reprinted in 1990 U.S.C.C.A.N. 6472,
6558).

                                          -2-
Transcript of Show Cause Hearing at 4, United States v. Robinson, No.
4:02-cr-00325-HFS (E.D. Mo. Oct. 19, 2016), ECF No. 63. In response, defense
counsel informed the court that he and Robinson “have had similar conversations
where he’s expressed that desire, just to simply go back and serve whatever time is
necessary.” Id. at 5. Defense counsel explained that “supervision is extremely
difficult for Mr. Robinson and it’s a burden to him, and he has problems adjusting
and doing what is necessary and required for him to succeed on probation. I think a
lot of that, Judge, has to do with his mental health.” Id. Defense counsel reminded the
court of Robinson’s original presentence investigation report that reported a
competency review from 2003 in which the “BOP concluded he was in the mildly
mentally retarded range. He was shot in the head in 2002. Fragments of that bullet are
still within his brain. He has seizures based on that occasionally. So I just think life
is kind of a struggle for Mr. Robinson.” Id.

       After recounting Robinson’s “limited abilities,” defense counsel asked the
court “to impose a sentence of 12 months and a day.” Id. at 6. Defense counsel also
addressed probation’s recommended sentence of 30 months’ imprisonment,
acknowledging that “in an ordinary case” this recommendation “would not be
unreasonable.” Id. But defense counsel argued that, as “applied in this case,” such
recommendation would not be reasonable because of the “underlying circumstances.”
Id.

      The government recommended a sentence within the calculated Guidelines
range of 6 to 12 months’ imprisonment, followed by four years of supervised release.
The government asked the court to reject Robinson’s request for no supervision to
follow.

        Robinson then addressed the court. He informed the court that he respected his
probation officer, “but her being over me, it’s just that I can’t, I can’t, not no more.”
Id. at 9. He continued, “I get on the patch, and I get dirty UAs. I’m just saying I don’t

                                          -3-
want to deal with that. . . . I just don’t want to deal with it no more. You know, after
all that time, I just can’t deal with it.” Id. at 10.

       Thereafter, the court “conclude[d] that if the probation office . . . feels that they
can’t accomplish anything with the defendant . . . I won’t second-guess them on that
subject, even though . . . the result . . . may turn out to be unfortunate.” Id. at 10–11.
The court then commented that probation’s recommendation of a 30-month sentence
was extreme. Finally, the court explained why it was imposing a 20-month sentence
with no supervision to follow:

              And as I frequently say, we have to impose special punishment in
       order to deter the violations as best we can. The prior period of
       imprisonment does not seem to have been helpful in breaking the
       defendant of what he seems to need in drug usage. So I’m, therefore, not
       very hopeful that if I do use a 20-month sentence, which is about as high
       as I think I should reasonably go in a situation like this, that I’m
       accomplishing a great deal. But I do think that a year and a day would
       be sufficiently lenient that if a defendant thinks he can get out of four
       years of supervision by doing that, he might be tempted to violate the
       terms of supervised release simply to get out of further supervision. So
       I’m going to treat this as I would a more normal situation, which is that
       I would—if the defendant cannot be precluded from drug usage by the
       probation office that I should use a significant sentence, but not one as
       great as the probation office suggests.

Id. at 11.

                                    II. Discussion
       On appeal, Robinson argues that his 20-month sentence with no supervision
to follow is substantively unreasonable because the district court failed to consider
the mitigating factor of his mental disability.




                                            -4-
         “We review a district court’s sentence on revocation of supervised release
for . . . substantive reasonableness under ‘the same reasonableness standard that
applies to initial sentencing proceedings.’” United States v. Benton, 627 F.3d 1051,
1055 (8th Cir. 2010) (quoting United States v. Merrival, 521 F.3d 889, 890 (8th Cir.
2008)). Robinson “challenges the substantive reasonableness of his sentence, which
we review ‘under a deferential abuse-of-discretion’ standard.” United States v.
Lisenbery, 866 F.3d 934, 936 (8th Cir. 2017) (per curiam) (quoting United States v.
Robison, 759 F.3d 947, 950 (8th Cir. 2014)). “A district court abuses its discretion
and imposes an unreasonable sentence when it fails to consider a relevant and
significant factor, gives significant weight to an irrelevant or improper factor, or
considers the appropriate factors but commits a clear error of judgment in weighing
those factors.” United States v. Kreitinger, 576 F.3d 500, 503 (8th Cir. 2009) (quoting
United States v. Miner, 544 F.3d 930, 932 (8th Cir. 2008)). “[I]t will be the unusual
case when we reverse a district court sentence—whether within, above, or below the
applicable Guidelines range—as substantively unreasonable.” United States v.
Feemster, 572 F.3d 455, 464 (8th Cir. 2009) (en banc) (quoting United States v.
Gardellini, 545 F.3d 1089, 1090 (D.C. Cir. 2008)).

       “The district court need not respond to every argument advanced by a
defendant, and the extent of explanation will vary according to the circumstances of
the case.” United States v. Williams, 624 F.3d 889, 898 (8th Cir. 2010). Instead, the
district court “need only ‘set forth enough to satisfy the appellate court that [it] has
considered the parties’ arguments and has a reasoned basis for exercising [its] own
legal decisionmaking authority.’” United States v. Key, 832 F.3d 837, 841
(8th Cir. 2016) (quoting United States v. Torres–Ojeda, 829 F.3d 1027, 1030
(8th Cir. 2016)).

      Here, the record shows that the district court heard Robinson’s mental health
arguments. Defense counsel discussed it with the court when counsel explained why
“supervision is extremely difficult for Mr. Robinson,” which counsel attributed to

                                          -5-
Robinson’s “mental health.” Transcript of Show Cause Hearing at 5. Defense counsel
further reminded the court that a competency review from 2003 indicated that
Robinson was “in the mildly mentally retarded range.” Id. The court was not required
to respond to this argument in announcing Robinson’s 20-month sentence. See
Williams, 624 F.3d at 898. The court’s explanation satisfies us that it considered the
parties’ arguments and had a reasoned basis for exercising its discretion. See Key, 832
F.3d at 841. First, it agreed with Robinson that the probation office’s
recommendation of 30 months’ imprisonment was “extreme.” Transcript of Show
Cause Hearing at 11. Second, the court observed that “[t]he prior period of
imprisonment does not seem to have been helpful in breaking the defendant of what
he seems to need in drug usage”; as a result, the court was “not very hopeful that if
[it did] use a 20-month sentence . . . that [it would be] accomplishing a great deal.”
Id. But, at the same time, the court found that “a year and a day would be sufficiently
lenient that if a defendant thinks he can get out of four years of supervision by doing
that, he might be tempted to violate the terms of supervised release simply to get out
of further supervision.” Id. As a result, the court decided to “treat this as . . . a more
normal situation, which is . . . if the defendant cannot be precluded from drug usage
by the probation office that [the court] should use a significant sentence, but not one
as great as the probation office suggests.” Id. For that reason, the court selected the
20-month sentence with no supervision to follow. Id. at 12. This was not an abuse of
discretion.


                                    III. Conclusion
      Accordingly, we affirm the judgment of the district court.


                        ______________________________




                                           -6-